Citation Nr: 0945871	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-15 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond April 16, 
2006. 


REPRESENTATION

Appellant represented by:	United Spinal Association


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1992 to April 
1996.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that there is additional evidence 
that has not been obtained that is relevant to the Veteran's 
claim that should be obtained prior to further appellate 
review.  

Generally, a veteran who is eligible under the Montgomery GI 
Bill (MGIB) is entitled to 36 months of educational 
assistance, which must be used within 10 years of discharge 
from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 
21.7050(a).  In this case, the Veteran was discharged from 
active duty on April 16, 1996, and his 10 year period of 
eligibility expired on April 16, 2006.  In July 2007, the 
Veteran filed a claim for an extension of the delimiting date 
for MGIB educational assistance.  His claim was denied in 
July 2007on the basis that the evidence showed the Veteran 
request for an extension was not timely.  The Veteran 
indicated that the timeliness of the formal extension request 
was impacted by his attempts to secure vocational 
rehabilitation benefits through VA, an ongoing employment 
investigation, and transfer of his claims file from one 
jurisdiction to another.  During his hearing, the Veteran 
also testified that there were some communications between 
him and VA regarding an extension of a delimiting date.  The 
Veteran essentially contends that there is good cause for his 
untimely extension request.  

The law provides that VA shall grant an extension of the 
applicable delimiting period provided that a veteran applies 
for an extension within a specified time period, and he was 
prevented from initiating or completing the chosen program 
during the original period due to physical or mental 
disability that did not result from a veteran's willful 
misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly 
established by medical evidence that such a program of 
education was medically infeasible.  38 C.F.R. § 
21.7051(a)(2).  The VA must receive a claim for an extended 
period of eligibility by the later of the following dates:  
One year from the date on which a veteran's original period 
of eligibility ended, or one year from the date on which a 
veteran's physical or mental disability no longer prevented 
him from beginning or resuming a chosen program of education.  
38 C.F.R. §§ 21.1033(c), 21.7051(a).  

As to claims under 38 C.F.R. § 21.7051, VA must receive a 
claim for an extension, by the later of the following dates: 

(1) one year from the date on which a veteran's original 
period of eligibility ended; or 

(2) one year from the date on which a veteran's physical or 
mental disability no longer prevented him or her from 
beginning or resuming a chosen program of education.  38 
C.F.R. § 21.1033(c).

VA may extend for good cause a time limit within which the 
claimant or beneficiary is required to act to perfect a claim 
or challenge an adverse VA decision.  VA may grant such an 
extension when the following conditions are met:

(i) when a claimant or beneficiary requests an extension 
after expiration of a time limit, he or she must take the 
required action concurrently with or before the filing of 
that request; and

(ii) the claimant or beneficiary must show good cause as to 
why he or she could not take the required action during the 
original time period and could not have taken the required 
action sooner.

See 38 C.F.R. § 21.1033(e).  

As the Veteran has identified VA records that may be 
pertinent to his claim, the Board finds that a remand is 
necessary to secure these records.  The Veteran has 
specifically identified VA Vocational Rehabilitation records 
as reflecting his efforts to secure benefits to which he is 
entitled and to show the confusing nature of his claims 
during the timeframe he was seeking an extension of Chapter 
30 benefits.

Additionally, the Board notes that the copy of the VA Form 9 
is crooked and some of the Veteran's contentions are not 
clear from the copy associated with this claims file.  Thus, 
also upon remand, and if available, a more clear copy of the 
VA Form 9 should be associated with the claims file.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action: 


1.  The RO/AMC should obtain and associate 
with the claims file a complete copy of 
the Veteran's VA Form 9 filed in 
connection with this appeal.  

2.  The RO/AMC should obtain any VA 
Vocational Rehabilitation records 
pertaining to the Veteran and associate 
them with the claims file.  If necessary 
contact should be made with the Newark, 
New Jersey and Phoenix, Arizona Regional 
Offices.  

3.  The RO/AMC should then determine 
whether there is good cause for the 
Veteran to have filed a request for an 
extension of his delimiting date beyond 
the required time limit to do so.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified. 



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


